             Case 1:13-cr-00784-RA Document 48 Filed 08/10/20 Page 1 of 7



                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 8/10/2020


 UNITED STATES OF AMERICA,
                                                                No. 13-cr-784 (RA)
                        v.
                                                                 MEMORANDUM
 JORGE PARRA,                                                   OPINION & ORDER

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On July 16, 2020, Defendant Jorge Parra filed a motion for a sentence reduction pursuant

to 18 U.S.C. § 3582(c)(1)(A), seeking compassionate release in light of COVID-19. See Dkt. 45.

The Government opposes the request. See Dkt. 47. For the reasons that follow, Mr. Parra’s motion

is denied.

                                          BACKGROUND

       In October 2014, Mr. Parra pled guilty, pursuant to a cooperation agreement, to four counts

of conspiracy to distribute and possess narcotics. See Dkt. 26. In November 2014, Mr. Parra was

sentenced––in light of his cooperation––to time served, which amounted to approximately 18

months’ imprisonment, as well as eight years of supervised release. See Dkt. 27 (“Sentencing

Tr.”) at 9, 12. At sentencing, the Court noted that Mr. Parra had “an extensive criminal history”

that included, among other things, “the most serious charge, which was [a] sexual assault or [] rape

charge,” Sentencing Tr. at 8-9, but nonetheless explained that his “sentence ha[d] been reduced

because of [his] cooperation” with the Government, id. at 13.

       Mr. Parra remained detained throughout his cooperation, and was released from custody

following the November 2014 sentencing. See Gov’t Opp’n at 2. On approximately June 8, 2018,
             Case 1:13-cr-00784-RA Document 48 Filed 08/10/20 Page 2 of 7


however, Mr. Parra was arrested on a warrant issued pursuant to allegations that he violated the

terms of his supervised release (“VOSR”). See Dkt. 33. Mr. Parra subsequently pled guilty to

violating his supervised release conditions, specifically by committing another sexual assault––

Sexual Abuse in the First Degree––and testing positive for cocaine. See Dkts. 37, 39. On

December 17, 2018, he was sentenced for these violations to a total of 60 months’ imprisonment

to run concurrent with the sentence to be imposed by the state court. See Gov’t Opp’n Ex. A

(“VOSR Tr.”), Dkt. 47-1, at 6. During that proceeding, the Court expressed that it was “deeply

troubled by [Mr. Parra’s] conduct,” particularly because of the “danger that [he] present[ed] to the

community,” as it was Mr. Parra’s “second sex offense” and he “clearly [had] no respect” not only

“for the law,” but also “for a woman’s right to decide what happens to her body.” See VOSR Tr.

at 5-6.

          Mr. Parra is currently housed at FCI Schuylkill, see Def. Mot. at 1, and his scheduled

release date is July 20, 2022, see id.; Gov’t Opp’n at 4.

          Mr. Parra, a 49-year-old man, maintains that he several serious health conditions, including

obesity, sleep apnea, and “other medical problems that have left him in generally poor health.”

See Def. Mot. at 1, 3-5. He also contends that, although not reflected in his BOP records, he has

been “afflicted with asthma since he was a child.” See id. at 3. In his motion, Mr. Parra asserts

that his medical conditions “plac[e] him at especially high risk for contracting COVID-19 and

experiencing severe consequences if affected.” See id.

          In March or April 2020, Mr. Parra submitted a request for compassionate release to the

Warden at FCI Schuylkill. 1 See Def. Mot. at 2. The BOP denied that request on April 23, 2020,




1
  Mr. Parra asserts that he filed this internal request in “March of this year,” see Def. Mot. at 2, while,
according to the Government, BOP documents reflect that he made this request on April 12, 2020, see Gov’t
Opp’n at 2 n.1.


                                                      2
           Case 1:13-cr-00784-RA Document 48 Filed 08/10/20 Page 3 of 7


see Gov’t Opp’n at 2 n.1, and Mr. Parra was notified of its denial on May 28, 2020, see Def. Mot.

at 2. Mr. Parra subsequently filed administrative appeals, which were also denied. See id.

       On June 29, 2020, the Court received a letter from Mr. Parra, dated June 4, 2020, which it

construed as a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as well as a

request that the Federal Defenders of New York be appointed to represent him in connection with

the motion. See Dkt. 41. The Federal Defenders agreed to represent Mr. Parra and, on July 16,

2020, filed a supplemental letter motion, requesting that the Court reduce Mr. Parra’s sentence to

“time served with a period of home detention.” See Dkt. 45. On July 22, 2020, the Government

filed its opposition. See Dkt. 47

                                          DISCUSSION

       It is well established that “[a] court may not modify a term of imprisonment once it has

been imposed except pursuant to statute.” United States v. Gotti, 433 F. Supp. 3d 613, 614

(S.D.N.Y. 2020). Under 18 U.S.C. § 3582(c)(1)(A), however, a court may reduce a term of

imprisonment––including by “impos[ing] a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of imprisonment”––where

(1) “extraordinary and compelling reasons” exist to “warrant such a reduction,” (2) the reduction

is “consistent with applicable policy statements issued by the Sentencing Commission,” and (3)

the reduction is supported by the factors set forth in 18 U.S.C. § 3553(a), to the extent such factors

apply. See 18 U.S.C. § 3582(c)(1)(A). A court may do so “upon motion of the defendant” either

“after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf” or after “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” See 18

U.S.C. § 3582(c)(1)(A).




                                                  3
           Case 1:13-cr-00784-RA Document 48 Filed 08/10/20 Page 4 of 7


       Mr. Parra filed an internal request for compassionate release with the BOP, which was

denied on April 23, 2020. See Gov’t Opp’n at 2 n.1. He was notified of that denial on May 28,

2020. See Def. Mot. at 2. It is thus undisputed that Mr. Parra has exhausted his administrative

remedies pursuant to 18 U.S.C. § 3582(c)(1)(A), see Gov’t Opp’n at 2 n.1, and this Court therefore

has jurisdiction to hear his motion.

       Turning to the merits of Mr. Parra’s motion, the Court cannot conclude that compassionate

release is warranted.     To award Mr. Parra the relief he seeks, the Court must find that

“extraordinary and compelling reasons warrant” compassionate release, consider the factors set

forth in 18 U.S.C. § 3553(a), and ensure that release is consistent with the Sentencing

Commission’s policy statements. See 18 U.S.C. § 3582(c)(1)(A)(i). While the statute does not

define “extraordinary and compelling reasons,” “Congress tasked the Sentencing Commission

with identifying the circumstances that are sufficiently extraordinary and compelling to justify a

reduction in sentence.” United States v. Butler, No. 19-cr-834-10 (PAE), 2020 WL 1689778, at

*1 (S.D.N.Y. Apr. 7, 2020). The relevant policy statement provides four general circumstances

that constitute “extraordinary and compelling reasons”: the “medical condition of the defendant,”

“age of the defendant,” “family circumstances,” and “other reasons.” U.S.S.G. § 1B1.13 cmt. n.1.

As pertinent here, the policy statement provides that a “medical condition” warranting release

includes, among other things, one where the defendant is “suffering from a serious physical or

medical condition . . . that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). The defendant must also show, however, that

he is “not a danger to the safety of any other person or to the community[.]” U.S.S.G. § 1B1.13(2).

Ultimately, it is the defendant’s “burden to show he is entitled to a sentence reduction.” United

States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020).



                                                  4
          Case 1:13-cr-00784-RA Document 48 Filed 08/10/20 Page 5 of 7


       As noted above, Mr. Parra is 49 years old and maintains that he suffers from several health

conditions, including obesity, sleep apnea, “other medical problems that have left him in generally

poor health,” and––although not reflected in his BOP records––asthma. See Def. Mot. at 1, 3-5.

Courts in this district have repeatedly held that medical conditions such as obesity, sleep apnea,

and asthma may establish an “extraordinary and compelling reason” warranting release. See, e.g.,

United States v. Gonzalez, No. 05-CR-1292 (JMF), 2020 WL 2766048, at *1 (S.D.N.Y. May 28,

2020) (granting compassionate release motion where defendant suffered from “chronic

hypertension and obesity”); United States v. Scparta, No. 18-CR-578 (AJN), 2020 WL 1910481,

at *9 (S.D.N.Y. Apr. 20, 2020) (granting compassionate release motion where defendant suffered

from “hypertension, sleep apnea, high blood pressure, and high cholesterol”); United States v.

Hernandez, No. 18 CR. 834-04 (PAE), 2020 WL 1684062, at *3-4 (S.D.N.Y. Apr. 2, 2020)

(granting compassionate release motion where defendant suffered from asthma). Indeed, the

Government does not dispute that, for purposes of this motion, Mr. Parra’s “alleged health

conditions present ‘extraordinary and compelling reasons’ warranting a sentencing reduction

under Section 3582(c).” See Gov’t Opp’n at 1. Instead, the Government opposes Mr. Parra’s

motion primarily on the grounds that the Section 3553(a) factors weigh “heavily” against granting

his request. See id. The Court agrees.

       Pursuant to § 3553(a), a court must consider the following factors in imposing sentence:

(1) “the nature and circumstances of the offense and the history and characteristics of the

defendant”; (2) “the need for the sentence imposed” to “reflect the seriousness of the offense,”

“promote respect for the law,” “provide just punishment for the offense,” “afford adequate

deterrence to criminal conduct,” “protect the public from further crimes of the defendant,” and

“provide the defendant with needed educational or vocational training, medical care, or other

correctional treatment in the more effective manner”; (3) “the kinds of sentences available”; (4)



                                                5
           Case 1:13-cr-00784-RA Document 48 Filed 08/10/20 Page 6 of 7


“the kinds of sentence and the sentencing range established” for the applicable offense category as

set forth in the guidelines; (5) “any pertinent policy statement . . . by the Sentencing Commission”;

(6) “the need to avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct”; and (7) “the need to provide restitution to any

victims of the offense.” 18 U.S.C. § 3553(a). “Application of the § 3553(a) factors requires an

assessment of whether the relevant factors outweigh the ‘extraordinary and compelling reasons’

warranting compassionate release and whether compassionate release would undermine the goals

of the original sentence.” United States v. Daugerdas, No. 09-CR-581, 2020 WL 2097653, at *4

(S.D.N.Y. May 1, 2020) (alterations, internal quotation marks, and citation omitted).

       Here, the § 3553(a) factors weigh against granting Mr. Parra’s motion. Most importantly,

the Court cannot conclude that Mr. Parra is “not a danger to the safety of any other person or to

the community[.]” U.S.S.G. § 1B1.13(2). As this Court expressly found at the VOSR sentencing,

Mr. Parra presents a “danger . . . to the community,” as he has now committed two sex offenses

and “shown a clear disrespect not only for the law but for a woman’s right to decide what happens

to her body.” See VOSR Tr. at 5-6. Even putting aside his violations of supervised release, the

Court had previously expressed its concern about Mr. Parra’s “extensive criminal history.” See

Sentencing Tr. at 8-9. The Court is unpersuaded by Mr. Parra’s assertions that his “performance

while incarcerated demonstrates a commitment towards leading a good life upon release” and that

“[e]verything about the way he has conducted himself [while incarcerated] indicates that he will

not commit further crimes” if released early. See Def. Mot. at 7-8. To the contrary, and as noted

at the VOSR sentencing, Mr. Parra had received a “light sentence” for his underlying conduct in

light of his cooperation. See VOSR Tr. at 5. He nonetheless committed serious violations of his

terms of supervised release, which necessitated an equally serious sentence. A reduction in that

sentence would not “reflect the seriousness of [his] offense[s],” “promote respect for the law,”



                                                 6
            Case 1:13-cr-00784-RA Document 48 Filed 08/10/20 Page 7 of 7


“afford adequate deterrence to criminal conduct,” or “protect the public from further crimes.” See

18 U.S.C. § 3553(a). Put differently, a grant of compassionate release would be inconsistent with

the Sentencing Commission’s applicable policy statements. Although the Court is sympathetic to

his medical conditions and the heightened risk of harm that the virus might pose if he were to

contract it, the relevant § 3553(a) factors “outweigh [any] ‘extraordinary and compelling reasons’

warranting compassionate release,” and an early release “would undermine the goals of [Mr.

Parra’s] sentence.” Ebbers, 432 F. Supp. 3d at 430-31. Accordingly, Mr. Parra’s motion for

compassionate release is denied.

                                        CONCLUSION

         For the foregoing reasons, Mr. Parra’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) is denied. The Clerk of Court is respectfully directed to terminate the motion

pending at Dkt. 45. Mr. Parra’s counsel shall mail a copy of this Order to him.

SO ORDERED.

Dated:      August 10, 2020
            New York, New York


                                                 Ronnie Abrams
                                                 United States District Judge




                                                7
